Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.
Regarding claim 1, applicant has added the limitations of claim 7 to claim 1. However, applicant didn’t provide any argument why Stoltenberg fails to teach the limitations of claim 7.  
Regarding claim 15, applicant argues that Camp is not adapted to accommodate any sort of cushion for the couch and does not represent a "cushion storage compartment." However, the examiner respectfully disagrees. Camp clearly discloses storage that can be easily used to store any cushion. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiriac in view of Stoltenberg.
Regarding claim 1, Chiriac discloses an extendable sofa 100 (figures 1-8) comprising: a frame having a seat-support portion 1, a back-support portion 2, and a cushion storage compartment (figure 1 shows the cushion 11 is stored underneath, para 0060), wherein the frame is adapted to extend (figures 2-5) and collapse (figure 1) lengthwise between a collapsed configuration and an extended configuration; a primary seat cushion 6 adapted to rest upon the seat support portion of the frame when the frame is in the collapsed configuration; an auxiliary seat cushion 11 adapted to be stored in the cushion storage compartment when the frame is in the collapsed configuration and adapted to rest upon the seat support portion when the frame is in the extended configuration; at least one primary back cushion 6 adapted to rest against the back-support portion of the frame when the frame is in the collapsed configuration; at least one auxiliary back cushion 11 adapted to be stored in the cushion storage compartment when the frame is in the collapsed configuration and adapted to rest against the back-support portion when the frame is in the extended configuration.
However, Chiriac fails to disclose the auxiliary cushion rolls up into the cushion storage compartment when the sofa is collapsed and unrolls when the sofa is extended.
Stoltenberg discloses the auxiliary cushion 35 rolls up into the cushion storage compartment when the sofa is collapsed and unrolls when the sofa is extended.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Stoltenberg and use the cushion to roll and unroll in the invention of Chiriac because it is more efficient and cost effective. 
Regarding claim 2, Chiriac discloses the frame comprises a plurality of elongate frame members 13.Regarding claim 3, Chiriac discloses the elongate frame members 13 are telescoping (para 0062) to facilitate extension and collapse of the frame.
Regarding claim 4, Chiriac discloses the frame is comprised of two separate series of connected metal parts (para 0016, the chairs can be metallic and para 0062 disclose both back and seat have telescopic tubes) wherein one series is adapted to extend and collapse lengthwise the back-support portion 2 of the frame and the other is adapted to extend and collapse lengthwise the seat portion 1 of the frame.
Regarding claim 5, Chiriac discloses the extending sofa also comprises an armrest 3.
Regarding claim 8, Chiriac in figure 31 discloses 700 the cushion storage compartment is a first cushion storage compartment (one compartment under one seat) and wherein the extendable sofa comprises a second cushion storage compartment (second one under second seat).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Chiriac figure 8 and use two storage compartments in order to store more items with low cost.
Regarding claim 9, Chiriac as modified further disclose the first cushion storage compartment (figure 31) is adapted to hold the auxiliary seat cushion.
Regarding claim 10, Chiriac as modified further disclose the second cushion storage compartment is adapted to hold the auxiliary back cushion (figure 31).
Regarding claim 14, Chiriac as modified further disclose the extendable sofa is sized to accommodate two adults in the collapsed configuration (figure 29) and sized to accommodate three adults in the extended configuration (figure 30).
Claims 6, 11, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiriac in view of Stoltenberg as applied to claims 1 and 8 above and further in view of Camp (1,327,941).
Regarding claim 6, Camp discloses the cushion storage compartment comprises a door 21 to close the storage compartment.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Camp and use a door to close the storage of Chiriac in order to protect the items from damages.
Regarding claim 11, Camp discloses the cushion storage compartment comprises a first door 21 to close the first cushion storage compartment.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Camp and use a door to close the storage of Chiriac in order to protect the items from damages.
Regarding claim 12, Chiriac as modified with Camp further disclose the second cushion storage compartment comprises a door 21 to close the second cushion storage compartment.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Camp and use a door to close the storage of Chiriac in order to protect the items from damages.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to any number of doors and storage to store more items with low cost, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 15, Camp discloses the cushion storage compartment comprises multiple chambers (divided by shelf 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Camp and use multiple shelves in the invention Chiriac in order to store more items with low cost.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiriac in view of Stoltenberg as applied to claims 12 above and further in view of Pesta (3,505,694).
Regarding claim 13, Pesta disclose the frame 12” is changed from the collapsed configuration to the extended configuration by attaching auxiliary frame members which are 86 stored in the cushion storage compartment (figure 8) when not in use.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Pesta and use place the members in the storage in the invention of Chiriac in order to prevent it from being damaged. 
Claims 16, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiriac in view of Camp.
Regarding claim 16, Chiriac discloses an extendable sofa 700 (figures 29-31) comprising: a frame having a seat support portion 1, a back-support portion 2, and a cushion storage compartment (shelves under seat portion), wherein the frame is adapted to extend and collapse length-wise between a collapsed configuration (figure 29), a partially extended configuration (figure 30 )and a fully extended configuration (figure 31); the frame comprising a seat support portion adapted to accommodate at least one primary seat cushion 6 resting upon the seat support portion of the frame when the frame is in the collapsed configuration and adapted to accommodate two adults; a first auxiliary seat cushion 11 adapted to be stored in the cushion storage compartment when the frame is in the collapsed configuration and adapted to rest upon the seat support portion of the frame when the frame is in the partially extended configuration and the fully extended configuration; a second auxiliary seat cushion 11 adapted to be stored in the cushion storage compartment when the frame is in the collapsed configuration and in the partially extended configuration and adapted to rest upon the seat support portion of the frame when the frame is in the fully extended configuration; the frame also comprising a back support portion 6 adapted to accommodate at least one primary back cushion resting upon the seat support portion of the frame when the frame is in the collapsed configuration and adapted to accommodate two adults; a first auxiliary back cushion 11 adapted to be stored in the cushion storage compartment when the frame is in the collapsed configuration and adapted to rest upon the back support portion of the frame when the frame is in the partially extended configuration and the fully extended configuration; a second auxiliary back cushion 11 adapted to be stored in the cushion storage compartment when the frame is in the collapsed configuration and in the partially extended configuration and adapted to rest upon the back support portion of the frame when the frame is in the fully extended configuration.
However, Chiriac fails to disclose storage compartment comprises multiple chambers.
Camp discloses the cushion storage compartment comprises multiple chambers (divided by shelf 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Camp and use multiple shelves in the invention Chiriac in order to store more items with low cost.
Regarding claim 17, Chiriac discloses the frame comprises a plurality of elongate frame members 13 that telescope to facilitate extension and collapse of the frame.
Regarding claim 19, Chiriac discloses the frame extends in one direction to move between the collapsed configuration to the partially extended configuration (figure 30) and wherein the frame extends in an opposition direction to move between the partially extended configuration to the fully extended configuration (figure 31).
Regarding claim 20, Camp discloses the cushion storage compartment comprises a door 21 to close the storage compartment.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Camp and use a door to close the storage of Chiriac in order to protect the items from damages.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiriac in view of Camp as applied to claims 16 above and further in view of Pesta (3,505,694).
Regarding claim 18, Pesta discloses the frame 12” is changed from the partially extended configuration (figure 8) to the fully extended configuration (figure 9) by attaching auxiliary frame members which are 86 stored in the cushion storage compartment when not in use.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Pesta and use place the members in the storage in the invention of Chiriac in order to prevent it from being damaged. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/Primary Examiner, Art Unit 3636